Citation Nr: 0209480	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether severance of service connection for dysthymia was 
proper.

2.  Entitlement to service connection for migraine and 
tension headaches, claimed as secondary to service-connected 
nasal fracture with sinusitis and headaches.

3.  Whether a reduction of the rating for a nasal fracture 
with sinusitis and headaches from 50 percent to 30 percent 
disabling was proper.

4.  Whether termination of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) was proper.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from January 1979 to November 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  At the time of the December 1999 rating decision that 
severed service connection for dysthymia, the record did not 
contain undebatable evidence, such that reasonable minds 
could not differ, that the veteran's dysthymia was not 
proximately due to his service-connected nasal fracture with 
sinusitis and headaches.

3.  There is a balance of positive and negative evidence as 
to whether the veteran's migraine headaches and tension 
headaches are proximately due to his service-connected nasal 
fracture with sinusitis and headaches disability.  

4.  The evidence present at the time of the December 1999 
rating decision did not reflect material improvement in the 
veteran's service-connected nasal fracture with sinusitis and 
headaches, and did not make it reasonably certain that the 
improvement would be maintained under ordinary conditions of 
life.

5.  At the time of the December 1999 rating decision which 
severed entitlement to TDIU, the veteran met the requirements 
for TDIU.  


CONCLUSIONS OF LAW

1.  The decision to sever service connection for dysthymia 
was not proper. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.105, 3.310 (2001).

2.  Resolving all doubt in favor of the veteran, migraine and 
tension headaches are proximately due to the service-
connected nasal fracture with sinusitis and headaches.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.303, 3.102, 3.310 (2001).

3.  The reduction in the disability rating for a nasal 
fracture with sinusitis and headaches from 50 percent to 30 
percent disabling was not proper. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.344, 4.1, 4.2, 
4.10, 4.13, 4.97, Diagnostic Code 6513 (2001 & 1995).

4.  The decision to terminate an award of a total disability 
rating based on individual unemployability due to service-
connected disabilities was not proper.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.105, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's disagreement with 
several actions taken by the RO in a December 1999 rating 
decision.  In that decision, the RO severed service 
connection for dysthymia, denied service connection for 
migraine and tension headaches, reduced the disability rating 
for the veteran's service-connected nasal fracture, and 
severed entitlement to TDIU.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes and the 
implementing regulations will be collectively referred to as 
"the VCAA." 

The Board has reviewed the complete record, and is satisfied 
that the requirements under the VCAA were met.  The RO 
consistently notified the veteran of the evidence needed to 
substantiate his claims, and the RO ensured that all relevant 
evidence was associated with the claims file.  The veteran 
was afforded VA examinations in connection with his appeals, 
and he testified at a hearing at the RO in August 1999.  In 
May 2001, the RO sent the veteran a letter informing him of 
the VCAA, and how it affected his claims.  The Board finds 
that the duties to notify and assist the veteran have been 
met.  Moreover, in light of the favorable outcome in this 
decision, the Board finds that any arguable deficiencies in 
meeting the requirements under the VCAA are inconsequential.
 
The Board notes that this matter was remanded by the Board in 
April 2001 to comply with the requirements under the VCAA, to 
obtain the veteran's records from the Social Security 
Administration, and to obtain his VA vocational 
rehabilitation folder.  The requested information was 
obtained, and the RO considered the VCAA, as described above.  
Thus, the Board is satisfied that the action requested in the 
remand was completed.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

I.  Severance of Service Connection.

In a December 1991 rating decision, the veteran was awarded 
service connection for a nasal fracture.  In an April 1992 
rating decision, the veteran's service-connected disability 
was recharacterized as "nasal fracture with chronic 
sinusitis with headaches."  In an August 1998 rating 
decision, the RO awarded the veteran service connection for 
dysthymia, as secondary to his service-connected nasal 
fracture with sinusitis and headaches.  In a June 1999 rating 
decision, the RO proposed severing service connection for 
dysthymia.  That proposal was implemented in a December 1999 
hearing officer's decision.  The veteran disagreed with the 
decision to sever service connection for dysthymia, and 
initiated this appeal.

According to the law, subject to limitations in 38 C.F.R. 
§ 3.114 (change in the law) and 38 C.F.R. § 3.957 (service 
connection in effect 10 years or more), service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof is on 
VA).  38 C.F.R. § 3.105(d).  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  Id.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  Id.  When severance of service 
connection is considered warranted, a rating proposing 
severance will be prepared setting forth all material facts 
and reasons.  Id.  The claimant will be notified at his or 
her latest address of record of the contemplated action and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. 
§ 3.105(d).  

In other words, once service connection has been granted, 
section 3.105(d) provides that it may be withdrawn only after 
VA has complied with specific procedures and satisfies a high 
burden of proof.  Wilson v. West, 11 Vet. App. 383, 386 
(1998).  The United States Court of Appeals for Veterans 
Claims ("Court") (known as the United States Court of 
Veterans Appeals prior to March 3, 1999), has held that VA's 
burden in severing service connection is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error (CUE).  Daniels 
v. Gober, 10 Vet. App. 474 (1997); see also Graves v. Brown, 
6 Vet. App. 166-170-71 (1994) (holding that CUE is defined 
the same under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. 
§ 3.105(a)).

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) "a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  CUE involves more 
than a disagreement as to how the facts were weighed or 
evaluated.  Id. at 313.  CUE contemplates errors that are 
undebatable, so that it can only be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made.  Id. at 313-314. 

The RO initially awarded service connection for dysthymia 
based on findings in a July 1998 VA examination report for 
mental disorders.  That examination was conducted by two 
psychiatry residents, who concurred that "various signs and 
symptoms of dysthymia are related to and are affected by 
headaches, unhealed nasal fractures and frequent nose 
bleeds."  The doctors reported that the veteran's trauma and 
its medical complications had impacted the veteran's social 
and occupational functioning.  

In a June 1999 rating decision, the RO proposed to sever 
service connection for dysthymia for the following reasons.  
The RO found that the July 1998 examination report associated 
dysthymia with the veteran's headaches.  The RO noted that 
the veteran described several different types of headaches, 
including migraine headaches, for which he was not service-
connected.  As such, the RO obtained another VA examination 
in March 1999.  In that examination report, the examiner 
opined that the veteran's "migraine like headaches" 
contributed significantly to his dysthymic disorder.  The 
examiner also commented that the veteran's sinus headaches 
were not "contributing very significantly" to the veteran's 
mental health.  As such, the RO proposed to sever service 
connection.  The RO properly notified the veteran of the 
proposed decision, and offered him an opportunity to appear 
at a hearing and to submit additional evidence.  In August 
1999, the veteran testified at a hearing at the RO.  

In October 1999, the RO obtained an additional VA examination 
for mental disorders.  This examination was conducted by a 
board of three psychiatrists who were asked to review the 
veteran's records, VA examinations, and personal hearing 
transcript, and to reach an opinion as to whether the 
veteran's nasal fracture caused the veteran's dysthymia, or 
whether it was due to his migraine headaches.  The 
psychiatrists concluded that it was "less than likely that 
[the veteran's] sinus headaches caused his dysthymia."  They 
stated that his symptoms of dysthymia could have been 
precipitated by other factors, including migraine headaches.  
Based on the foregoing, service connection for dysthymia was 
severed in a December 1999 decision.  

The Board has carefully reviewed the evidence of record, but 
finds that the decision to sever service connection was not 
proper.  The basis of the RO's decision to sever service 
connection was that the July 1998 VA examiners related the 
veteran's dysthymia to headaches, without distinguishing the 
type of headaches.  Moreover, the RO emphasized that the 
March 1999 VA examination report concluded that the veteran's 
migraine headaches contributed to his dysthymia, but not his 
sinus headaches.  Finally, the RO noted that the October 1999 
VA examination by a board of three psychiatrists concluded 
that it was less than likely that the veteran's sinus 
headaches caused his dysthymia.  

While the RO is correct in reporting the findings in the 
March 1999 and October 1999 VA examinations, the RO appears 
to have overlooked the entirety of the July 1998 VA 
examination findings, which served as the basis for the award 
of service connection in August 1998.  In that examination 
report, the examiners indicated that they "concurred that 
various signs and symptoms of dysthymia are related to and 
are affected by headaches, unhealed nasal fractures and 
frequent nose bleeds." (emphasis added).  In other words, 
while the RO may have correctly noted that the examiners did 
not specify the type of headaches they were referring to 
(i.e., sinus headaches or migraine headaches), the RO seems 
to have ignored the fact that the examiners related the 
veteran's dysthymia not only to "headaches" but to his 
nasal fractures and nose bleeds.  Thus, even accepting the 
RO's findings that the veteran's sinus headaches do not cause 
his dysthymia, the record as it stands contains 
uncontroverted evidence that the veteran's dysthymia is 
related to and affected by his nasal fractures and 
nosebleeds, for which service connection is in effect.

As noted earlier, VA must meet a high burden of proof in 
order to sever service connection.  See Wilson, supra.  
According to 3.105(d) service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous, i.e. undebatable.  See Russell, 
supra.  For reasons explained above, the Board simply cannot 
agree that the evidence presented an undebatable picture as 
to the nature of the veteran's dysthymia.  At best, the 
evidence following the July 1998 VA examination report 
clarified the type of headaches contributing to the veteran's 
dysthymia.  While a change in diagnosis is a proper basis for 
severing service connection, the Board does not find that the 
facts of this case permit severance of service connection on 
that basis.  The RO properly obtained a VA examination from a 
board of three physicians, as required by 38 C.F.R. 
§ 3.105(d).  But the resulting medical opinion did not cover 
all points of the July 1998 VA examination, which was the 
basis of service connection.  Significantly, the October 1999 
VA examination did not undebatably rule out the findings in 
the July 1998 VA examination report that the veteran's 
dysthymia was related to his nasal fracture and nosebleeds.  

In short, for the reasons discussed above, the Board finds 
that the requirements for warranting severance of service 
connection have not been met in this case.  The Board finds 
that the RO's December 1999 decision to sever service 
connection for dysthymia was not proper, and service 
connection is restored.  

II.  Service Connection.

In a December 1991 rating decision, the veteran was awarded 
service connection for a nasal fracture.  In an April 1992 
rating decision, the veteran's service-connected disability 
was recharacterized as "nasal fracture with chronic 
sinusitis with headaches."  The claim before the Board 
involves service connection for migraine headaches and 
tension headaches, secondary to the service-connected 
disability.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Generally, to qualify for service connection, the 
veteran must prove existence of a disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Where the determinative issue in a service 
connection claim involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
("when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation").

A brief review of the medical evidence pertaining to 
headaches reveals the following.  In an April 1992 VA 
examination, the veteran reported experiencing severe 
headaches nearly every time he developed a sinus infection.  
He described headaches over the right eye, and to the right 
side of the nose.  The impression was chronic recurrent 
headaches secondary to chronic maxillary and frontal 
sinusitis.  In an August 1992 VA examination, the veteran 
continued to complain of headaches.  He was diagnosed with 
headaches, possibly related to the nasal congestion or 
sinusitis, not well-documented.  In an August 1994 VA 
examination, he reported headaches on a daily basis, with 
severe headaches twice a month.  The assessment was a history 
of headaches on a chronic basis, which the examiner felt were 
most likely related to sinus congestion with occasional 
possible migraine headaches.  

In a July 1998 VA examination, the veteran described migraine 
headaches, tension headaches, and less severe headaches.  The 
examiner's assessment included chronic migraine headaches, as 
well as tension headaches and postoperative facial pain 
causing frontal headaches.  The examiner opined that this was 
a postoperative problem from earlier surgeries.  

In a February 1999 VA examination for neurological disorders, 
the examiner noted that the veteran reported tension 
headaches with band-like dull aching pain coming from both 
sides of his head to the front.  The veteran also reportedly 
had some rather severe migraine-like headaches, associated 
with photophobia and nausea, and frequently emesis.  The 
examiner's assessment included migraine headaches, tension 
headaches, and sinus headaches.  The examiner indicated that 
the veteran's sinus headaches were associated with increasing 
nasal congestion, but that "the tension headaches and 
anxiety overlay appear[ed] to be producing a large majority 
of his symptomatology interspersed with the more severe and 
disabling migraine-like headaches."  The examiner opined 
that the veteran's prior nasal fracture history, sinus polyp, 
and chronic sinusitis problems were not the etiology of the 
veteran's migraine headaches.  

A June 2001 VA outpatient treatment record contains a medical 
impression of headache secondary to history of traumatic 
facial injury with multiple facial surgeries.  An August 2001 
VA treatment record contains an impression of intermittent 
chronic headaches.  The examiner indicates that such 
headaches may or may not be related to the veteran's sinus 
problems.  A September 2001 VA record contains an impression 
of "migrainous type/variant headache." 

The Board has carefully reviewed all the evidence of record, 
and finds that resolving all doubt in the veteran's favor, 
service connection is granted for migraine headaches and 
tension headaches, as secondary to the service-connected 
nasal fracture with sinusitis and headaches.  There is 
substantial documentation in the claims file that the veteran 
suffers from headaches.  For the most part, the headaches are 
uncharacterized, i.e., they are described simply as 
"headaches."  A few VA examiners indicate that the veteran 
suffers from migraine headaches and tension headaches.  In 
the July 1998 VA examination report, the examiner clearly 
associates the veteran's tension headaches with his service-
connected nasal fracture disability.  There is no medical 
opinion to contradict that finding.  The February 1999 VA 
examiner associates the tension headaches with anxiety, but 
he does not specifically negate the July 1998 VA opinion.  

As to the migraine headaches, the February 1999 VA examiner 
concludes that the veteran's nasal fracture and sinusitis 
were not the cause of his migraine headaches.  While that 
statement appears definitive, the Board finds that the 
statement is weakened by fact that the record contains 
substantial medical evidence associating "headaches" with 
the veteran's service-connected nasal fracture disability.  
Most of the medical records do not distinguish between types 
of headaches, but simply note that the veteran has headaches, 
many times described as severe.  The veteran himself appears 
unable to distinguish between the types of headaches he 
experiences, aside from the more severe headaches.  Overall, 
the Board finds some doubt in the record as to which types of 
headaches are related to the veteran's service-connected 
disability and which are not.  Significantly, when the 
veteran's disability was characterized to include headaches 
(in the April 1992 rating decision) there was no precise 
description as to the type of headaches.  Only recently, 
specifically at the time of the RO's December 1999 rating 
decision, did the RO begin to classify the service-connected 
disability as nasal fracture with sinusitis headaches.  

In short, the Board finds that the evidence in this case is 
in relative equipoise.  As there is an approximate balance of 
positive and negative evidence, the Board will resolve any 
remaining doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1991).  In conclusion, service connection for 
migraine headaches and tension headaches as secondary to 
service-connected nasal fracture with sinusitis and headaches 
is granted.


III.  Rating Reduction.

In a June 1999 rating decision, the RO proposed reducing the 
disability rating for the veteran's nasal fracture with 
sinusitis and headaches from 50 percent disabling to 30 
percent disabling.  In a December 1999 hearing officer's 
decision, the RO implemented the proposed reduction.  The 50 
percent rating had been in effect for more than 5 years.  

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied, such that 
there must be evidence of material improvement that is 
reasonably certain to be maintained, and if there is any 
doubt, the rating in effect will continue.  The duration of a 
rating is measured from the effective date assigned that 
rating until the effective date of the actual reduction.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

Under 38 C.F.R. § 3.344(a), it is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases which 
become comparatively symptom free after prolonged rest, e.g. 
residuals of phlebitis, will not be reduced on examinations 
reflecting the results of bed rest.  Moreover, though 
material improvement in the physical condition is clearly 
reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).  If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in 38 C.F.R. § 3.344(a), the rating agency 
will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, pending 
reexamination at a later date.  38 C.F.R. § 3.344(b).

The Court held in Brown that based on 38 C.F.R. § 4.13, in 
any rating reduction case it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 
38 C.F.R. §§ 4.2, 4.10.  

A claim as to whether a rating reduction was proper "must be 
resolved in the veteran's favor unless 'the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.'"  Brown, 5 Vet. App. at 421, (citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990)).  The Board emphasizes 
that a rating reduction case focuses on the propriety of a 
rating reduction, and is not the same as an increased rating 
issue.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

When implementing a rating reduction, the RO must comply with 
certain procedural requirements.  Pursuant to 38 C.F.R. § 
3.105(e), a rating decision must be issued that informs the 
veteran of the proposed reduction, that the veteran has 60 
days to present evidence showing why the reduction should not 
be implemented, and that the veteran may request a hearing.  
The Board finds that the foregoing requirements were 
satisfied in this case, in that the RO issued a rating 
decision in June 1999 informing the veteran of the proposed 
reduction.  Attached to that rating decision was a cover 
letter dated that same month explaining to the veteran that 
he had 60 days to submit additional evidence, and that he 
could request a personal hearing.  The veteran requested a 
hearing, which was held in August 1999.  

The Board notes that in the June 1999 proposed rating 
reduction, the RO informed the veteran of a change in the 
criteria for evaluating sinusitis.  Prior to October 7, 1996, 
a 30 percent rating was assigned for severe sinusitis, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating was assigned for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operation.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1995).  The current rating criteria for 
sinusitis are as follows.  A 30 percent rating is assigned 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is assigned following radical surgery with chronic 
osteomyelitis, or; near continuous sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).  Keeping in 
mind the foregoing schedular criteria, the Board reiterates 
that the primary focus in a rating reduction case is whether 
the reduction was proper, not whether an increased rating is 
warranted.  See Peyton, supra.
 
In the present case, service connection for a nasal fracture 
was originally granted in a December 1991 rating decision, 
rated as noncompensable from September 1991, as the veteran 
had failed to report to a VA examination.  In an April 1992 
rating decision, the RO assigned a 30 percent rating for 
nasal fracture with chronic sinusitis with headaches.  That 
decision was based in findings in an April 1992 VA 
examination that the veteran's disability manifested purulent 
discharge, nasal bleeding, and headaches.  In an August 1992 
rating decision, a 50 percent rating was assigned from 
September 1991, based on findings in an August 1992 VA 
examination.  The right nasal cavity manifested old crust and 
blood, there was left septum deviation, and the veteran 
complained of headaches.  In an August 1994 VA examination, 
the veteran complained of daily headaches, frequent 
nosebleeds, and some tenderness.  

A March 1998 VA treatment record notes crusting in the right 
septum.  In a July 1998 VA examination, the examiners noted 
dry blood over an extensive area of the right nasal septum.  
Both nasal passages were patent, with the right passage more 
patent.  There was no tenderness.  The veteran described a 
continuing positional drainage of one or more of his sinuses 
that occasionally would cause a gagging sensation.  There 
were no episodes of acute sinusitis reported in the past few 
years.  The veteran had daily pain on the front of his face, 
and daily headaches.  

A February 1999 VA ENT (ear, nose, and throat) medical record 
indicates that the veteran had frequent nose bleeding, 
especially during the winter.  He was instructed to continue 
using medication.  In an August 1999 hearing at the RO, the 
veteran testified that his nose bleeds had not gotten any 
better.  In a November 1999 VA general medical examination, 
it was noted that the veteran had intermittent problems with 
epistaxis and paranasal sinusitis.  There were no active 
symptoms reported in the past month or two.  The veteran also 
had frontal headaches.  Both nasal passages were patent, 
although there was partial obstruction in the right nasal 
passage.  

The Board has reviewed the veteran's entire medical history 
with respect to his service-connected nasal fracture with 
sinusitis and headaches, as summarized above.  See 38 C.F.R. 
§ 4.1; Brown, 5 Vet. App. at 421-421, citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board concludes 
that the examinations discussed above were full and complete, 
in that the examination reports contain a review of the 
veteran's medical history, as well as current findings and 
opinions.  However, the Board is unable to find that the 
evidence present at the time of the December 1999 rating 
reduction reflected a material improvement in the veteran's 
nasal fracture with sinusitis and headaches, such that a 
rating reduction from 50 percent to 30 percent was warranted.  

The evidence prior to the rating reduction consistently 
demonstrated that the veteran experienced discharge, nose 
bleeds, pain, and headaches.  While the November 1999 VA 
examination shows some improvement as compared to earlier 
examinations of record, the Board is not convinced that the 
evidence made it reasonably certain that the improvement 
would be maintained, particularly in light of the long 
history of the veteran's disability.  Additionally, some of 
the veteran's symptoms, such as nose bleeds, headaches, and 
complaints of pain, appear to have remained the same over the 
years.  

The RO's December 1999 decision to reduce the veteran's 
disability rating appears to have been based primarily on the 
February 1999 VA examination for neurological disorders, 
which focused on the veteran's headaches, but did not discuss 
other aspects of the veteran's disability.  The RO also 
discussed the February 1999 ENT record, although the only 
finding in that record is that the veteran complained of 
nosebleeds.  The RO also mentions the November 1999 VA 
examination report, which does reflect milder symptomatology.  
Nevertheless, the Board emphasizes that in rating reduction 
cases, the focus is on whether the evidence reflects an 
actual change in the disability.  See Brown, 5 Vet. App. at 
420-421.  Additionally, any improvement found in the 
disability must be shown to reflect improvement in ability to 
function under ordinary conditions of life and work.  Id.  In 
the present case, the Board is not convinced that the 
evidence associated with the file at the time of the December 
1999 rating reduction reflected an actual change in 
disability, and a material improvement in the ability to 
function under ordinary conditions of life and work. 

The Court has held that a claim as to whether a rating 
reduction was proper "must be resolved in the veteran's 
favor unless 'the Board concludes that a fair preponderance 
of evidence weighs against the claim.'"  Brown, 5 Vet. App. 
at 421, (citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990)).  In the present case, for the reasons outlined 
above, the Board finds that a doubt remains as to whether the 
veteran's condition at the time of the December 1999 rating 
reduction had actually improved.  As such, the Board will 
resolve the doubt in the veteran's favor.  In short, the 
Board concludes that the December 1999 rating reduction was 
improper, and a 50 percent disability rating for nasal 
fracture with sinusitis and headaches is restored.

In reaching the foregoing decision, the Board makes no 
determination as to whether the veteran is currently entitled 
to a 50 percent rating.  Rather, the Board's decision is 
limited to the propriety of the rating reduction action in 
December 1999, based on the evidence then of record.  The 
Board is cognizant that the file contains more recent medical 
evidence pertaining to the veteran's nasal fracture 
disability, but that evidence is not pertinent to the present 
decision.  

IV.  Termination of TDIU.

In an August 1998 rating decision, the RO awarded the veteran 
entitlement to TDIU on the basis that his combined disability 
rating for his service-connected disabilities was 70 percent, 
and other evidence of record indicated that the veteran was 
unemployable.  See 38 C.F.R. § 4.16.  In a December 1999 
rating decision, as discussed earlier in this decision, the 
RO discontinued the award of TDIU.  The RO based its decision 
on the fact that the RO severed service connection for one of 
the veteran's disabilities, and reduced the disability rating 
for another disability.  In short, the RO found that the 
veteran no longer met the percentage requirements for TDIU.  
The RO also noted that two VA physicians had opined that the 
veteran's service-connected nasal fracture did not affect his 
employability.  

In light of the Board's decisions in this case to restore the 
award of service connection for dysthymia, and to restore the 
50 percent rating for the veteran's service-connected nasal 
fracture, the basis for the RO's discontinuance of TDIU in 
December 1999 is no longer viable.  The Board found in Parts 
I and III of this decision that the RO's actions leading to a 
reduced combined disability rating were improper.  As the 
prior ratings are restored, the earlier basis for the 
veteran's entitlement to TDIU remains in effect.  In short, 
based on the outcome of the Board's present decision, there 
was no valid basis to discontinue entitlement to TDIU at the 
time of the December 1999 rating decision, and TDIU is 
restored as of March 1, 2000.

In reaching the foregoing decision, the Board makes no 
determination as to whether the veteran may currently warrant 
a TDIU, based on the current evidence.  The Board's decision 
is limited to the fact that at the time of the December 1999 
decision to discontinue the award of TDIU, that decision was 
not proper based on the evidence then of record.  



ORDER

Severance of service connection for dysthymia was not proper, 
and service connection for dysthymia is restored, subject to 
the rules and regulations governing awards of monetary 
benefits.  

Service connection is granted for migraine and tension 
headaches.

The reduction in the disability rating for a nasal fracture 
with sinusitis and headaches from 50 percent to 30 percent 
disabling was not proper, and a 50 percent rating is 
restored, subject to the rules and regulations governing 
awards of monetary benefits.  

The decision to terminate an award of TDIU was not proper, 
and entitlement to TDIU is restored, subject to the rules and 
regulations governing awards of monetary benefits.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

